Citation Nr: 1721852	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in June 2016 in order to provide the Veteran with a VA audiology examination to determine whether his current right ear hearing loss was related to his military service.  The Board concedes that the RO did not fully comply with its June 2016 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders).  However, given the favorable disposition of the claim decided herein, the Board finds that the Veteran will not be prejudiced by a decision on the merits at this juncture, as opposed to remanding the claim again for compliance and causing additional delay.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a right ear hearing loss disability under 38 C.F.R. § 3.385 was present during the pendency of the claim and causally related to noise exposure during active service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board is taking action favorable to the Veteran by granting entitlement to service connection for right ear hearing loss, which is a full grant of the benefit sought on appeal.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 dB (decibels) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran seeks entitlement to service connection for right ear hearing loss.  Specifically, the Veteran claims military noise exposure from weapon firings and aircraft noise.  During his May 2016 Board hearing, he testified that he started noticing a decrease in his hearing acuity early in his military career while he was serving as a security policeman and was required to obtain frequent weapons qualifications, which exposed him to loud noise from M60 machine guns and grenade launchers.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as decreased hearing acuity, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

At the outset, the Board notes that the Veteran is already service connected for tinnitus as well as left ear hearing loss.  The Board emphasizes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

The Veteran's service personnel records confirm that he served seven years as a security forces journeyman, and that he trained for six weeks as part of basic military training and trained 10 weeks as a security forces apprentice.  As such, VA has conceded exposure to in-service noise exposure.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for right ear hearing loss for the purposes of service connection.  

The Veteran was provided with a VA audiology examination in January 2003.  Pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
5
10
15

Speech recognition in the right ear was 94 percent.  These auditory thresholds did not constitute hearing loss "disability" in the right ear for VA compensation purposes pursuant to 38 C.F.R. § 3.385, and service connection for right ear hearing loss was denied by the RO in a February 2003 rating decision.

However, a January 2010 private audiometry record revealed pure tone thresholds, in decibels, for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
 30
30
35
35

Speech recognition in the right ear was 80 percent.  The Board emphasizes that the results from this January 2010 audiometry record establish the existence of right ear hearing loss "disability" for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran was provided with another VA audiological examination in March 2010.  However, the VA audiologist observed that the results on the audiological evaluation provided by the Veteran did not seem to correlate to his abilities in everyday conversations.  As such, some tests were repeated and examined for variability of responses, which were found.  The audiologist also noted that there was a discrepancy between inter-test agreement, indicating that the Veteran's responses reflected a lack of cooperation with test procedures.  The examiner concluded that this was indicative of a functional hearing loss indicating the Veteran misrepresented his hearing, and as such his responses were not considered reliable.  Therefore, the audiologist indicated that the Veteran failed to comply with the examination procedures; further testing was halted and the results obtained were not reported.

In its June 2016 decision, the Board conceded the existence of right ear hearing loss disability and remanded the claim in order to obtain a VA etiological opinion as to the likelihood that his right ear hearing loss was related to service.  Pursuant to this remand, the Veteran was provided with another VA audiological examination in September 2016.  However, the VA audiologist indicated that the Veteran's responses to test stimuli were inconsistent and considered unreliable, and that the Veteran was retested for inconsistencies with no improvement found, so testing was terminated.  Significantly, the VA audiologist failed to provide an etiological opinion, which was the one item explicitly requested in the Board's June 2016 remand instructions.  

In view of the totality of the evidence, including the Veteran's documented duties during his lengthy period of active service, in-service noise exposure to weapon firings and aircraft noise, the demonstration of right ear hearing loss disability pursuant to 38 C.F.R. § 3.385 during the appeal period in January 2010, the competent and credible lay assertions of record, and the fact that the Veteran is already service connected for tinnitus and left ear hearing loss, the Board finds that the Veteran's right ear hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


